Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 13 as amended, Applicant submits that the location at which the penetration depth is set appears to be based on the speed of the coulter and the time associated with setting the penetration depth, that thus Schumacher does not appear to teach or suggest controlling the second depth “at a deposit location based at least in part on the signal from the sensor when the sensor was disposed at the deposit location in the opening,” as recited in independent claims 1 and 13.
However, as indicated in the previous Office Action, Schumacher discloses, “The moisture sensor is located in the direction of travel upstream of the coulter disc in order to have enough time for setting the penetration depth after measuring the moisture content” ([0028], lines 3-6).  Citing the distance between the sensor and the coulter in relation to the time required to set the coulter depth clearly implies that the time required to set the coulter depth is directly associated with the distance between the sensor and the coulter disc, i.e., the coulter depth is to be fully set at the point the coulter travels the distance to the point where the soil content was measured.  Only to this end would the location at which the penetration depth is set be based on the speed of the coulter and the time associated with setting the penetration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671